Citation Nr: 0313525	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  99-22 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a compensable evaluation for hypertension.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to June 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO continued a noncompensable evaluation for 
hypertension. 


FINDINGS OF FACT

1.  The veteran requires continuous medication for control.

2.  The veteran has a history of diastolic pressure 
predominately 100 or more.


CONCLUSION OF LAW

The criteria for a 10 percent rating for hypertension have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA (November 9, 
2000), and to claims filed before the date of enactment but 
not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section four of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the August 1999 statement of the case and the January 2001 
supplemental statement of the case, the RO provided the 
veteran with the text of 38 C.F.R. § 4.104, Diagnostic Code 
7101, pertaining to the rating criteria for hypertensive 
vascular disease.  In a September 1999 statement, the veteran 
indicated that he was treated for hypertension by Dr. Spady, 
a private physician.  In a December 1999 letter, the RO 
requested that the veteran obtain and submit treatment 
reports from Dr. Spady.  The RO also requested that the 
veteran indicate which VA medical center placed him on 
medication for hypertension since 1991.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In a December 1999 letter, the RO requested that the 
veteran obtain and submit treatment reports from Dr. Spady, 
or complete and return an enclosed authorization form so that 
the RO could request the records for him.  In an April 2000 
letter, the RO requested the veteran to complete a VA Form 
21-4142 for St. Vincent's Medical Center, as well as 
providing the complete mailing address for the facility, so 
that the RO could request the veteran's treatment records 
from there.  The RO also stated that the veteran could 
provide the records himself.  In a November 2002 VCAA letter, 
under a heading entitled "VA's Duty to Assist You in 
Obtaining Evidence For Your Claim," the RO indicated that it 
would help the veteran obtain medical records, employment 
records, or records from other Federal agencies, but the 
veteran had to provide sufficient information so that the RO 
could request the records from the appropriate person or 
agency.  The RO stressed that it was still the veteran's 
responsibility to make sure the records were received by the 
RO.  The RO also noted that it would obtain any VA medical 
records.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The RO has obtained the VA treatment records identified by 
the veteran as well as private treatment records from Dr. 
Noyes, Dr. Matsuda, and Dr. Kaplan.  In April 2000, the RO 
requested records from the veteran's private physician, Dr. 
Spady.  No response was received.  The veteran also indicated 
treatment at St. Vincent's Medical Center, but did not 
respond to the RO's request for the mailing address for that 
facility.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.


II.  Factual Background

A November 1972 VA examination report noted a blood pressure 
reading of 144/106, and repeat blood pressure readings 
sitting of 148/102 and 142/104.  A December 1972 rating 
decision awarded the veteran a 10 percent disability rating 
for hypertension.

A November 1975 rating decision decreased the veteran's 
disability evaluation for hypertension to a noncompensable 
evaluation.

A July 1994 VA outpatient treatment report noted a blood 
pressure reading of 176/105.

A July 17, 1995 VA outpatient treatment report noted a lying 
down blood pressure reading of 132/80, a sitting blood 
pressure reading of 130/84, and a standing blood pressure 
reading of 128/90.  Home blood pressure readings were 
140/90's.  The examiner noted that the veteran's blood 
pressure readings were borderline in clinic and over goal at 
home.  The veteran's dosage of lisinopril was increased to 40 
mg per day, diltiazem was continued at 180 mg per day.

An April 1996 VA treadmill test report noted that baseline 
EKG was normal and exercise EKG was normal, with a maximum 
blood pressure reading of 210/110.  The examiner noted that 
the baseline ECG was normal and with exercise, ECG changes of 
ischemia did not develop.  There were no clinical symptoms of 
ischemia.  The work performed was excellent and the 
hemodynamic response was excellent.  There was a normal blood 
pressure response to stress and a normal heart rate response 
to stress.

An April 10, 1996 VA outpatient treatment report noted a 
blood pressure reading of 152/84.

A May 1996 VA outpatient treatment report noted a lying down 
blood pressure reading of 128-130/86-90, a sitting blood 
pressure reading of 130/90, and a standing blood pressure 
reading of 128/94.  Home blood pressure readings were 130-
150/84-90.  The examiner noted that diastolic blood pressure 
was inadequately controlled.  The veteran's dosage of 
medication was adjusted.

In an August 1998 VA examination report, the veteran reported 
long-term hypertension and that he had been on medication for 
it since 1991.  It was also noted that the veteran had had an 
exercise stress test at VA about 8 months prior which was 
normal, and that he had an electrocardiogram done at an 
outside medical facility within the last month which was also 
normal.  The examiner noted that electrocardiograms noted in 
the chart showed normal sinus rhythm with no evidence of left 
ventricular hypertrophy, and that he had no problems with his 
heart.  The examiner stated that since being on the blood 
pressure medications, the veteran had controlled his blood 
pressure well.  Blood pressure was 161/88.  His heart had 
regular rate and rhythm.  Pulses were normal and symmetrical.  
Blood pressure lying down was 145/84, standing was 144/88.  
The examiner entered a diagnosis of hypertension, 
longstanding but well-controlled and without any evidence of 
any end organ damage and no evidence of any cardiac disease.

A March 1999 private examination report noted that the 
veteran was taking Zestril and a diuretic for his 
hypertension.

In a May 1999 statement, the veteran asserted that he was 
diagnosed with increased hypertension in 1992 with high 
diastolic pressure over 100 which required continuous 
medication for control.

In a June 1999 VA examination report, the examiner noted that 
the veteran had had poor blood pressure control and multiple 
dosage changes, and changes in his medication regimen.  Most 
recently, his lisinopril dose was increased by his private 
physician due to persistent diastolic blood pressures over 
100.  The veteran reported that his high blood pressure was 
exacerbated by stress and anxiety at work.  He also reported 
that he had had an exercise treadmill test in 1996 and 
another one the previous week with his private physician.  
This was ordered due to symptoms of exertional chest tingling 
and arm tingling.  The veteran reported that the exercise 
test was satisfactory and that there were no signs of heart 
disease.  Sitting blood pressure was 146/86, standing was 
139/76.  Repeat blood pressures were 140/94 on the right and 
140/90 on the left.  In his diagnosis, the examiner stated 
that the patient had mild diastolic pressure and was 
currently on a single agent therapy with lisinopril at the 
maximum dose per day.  She added that hypertension might be 
exacerbated by nonsteroidal anti-inflammatory medication use 
on a daily basis, obesity, and a sedentary life style.  She 
noted that the veteran by his report had a negative treadmill 
test the previous week.  

In a September 1999 statement, the veteran asserted that his 
VA physicians had placed him on continuous medication since 
1991 due to the erratic readings that were showing up when 
his blood pressure measurements were taken, and that systolic 
pressure was running over 250 and diastolic pressure was 
running over 200.  He stated that he was concerned because of 
the difficulties he had with the care provided at VA, so he 
went to a private physician for a second opinion.  
The veteran asserted that the private physician noted 
readings of 120 to 150 over 100, stated that the medication 
recommended by the VA physicians was proper but the dosage 
was too low, and increased the medication with satisfactory 
results.  

An October 1999 VA progress note indicated a standing blood 
pressure of 160/92, a sitting blood pressure of 148/90, and a 
lying down blood pressure of 150/88.

In an October 1999 statement, the veteran, through his 
representative, asserted that he had recently been prescribed 
diltiazem in an effort to control his hypertension, and that 
since his condition was not controlled, the noncompensable 
evaluation for hypertension was in error.

An October 1999 VA outpatient treatment report noted that the 
veteran's blood pressure ranges, taken at home, were from 
140-150/80-90.  At the time of check-in for the visit, blood 
pressure was 137/78 supine, 150/85 sitting, and 145/87 
standing.  Blood pressure recheck with mercury manometer 
indicated 150/88 supine, 148/90 sitting, and 160/92 standing.  
The examiner entered an assessment of blood pressure slightly 
elevated above goal range of 130/85, and that a low dose of 
diltiazem, 120 mg, would be added to the current regimen.  

A November 1999 VA outpatient treatment report noted that the 
veteran was on 40 mg every evening of lisinopril and 120 mg 
every morning of diltiazem, and blood pressure was 139/90.

A November 1999 addendum to the VA outpatient treatment 
report noted that the veteran's dosage of diltiazem was 
increased to 180 mg per day.

A December 1999 VA outpatient treatment report indicated a 
sitting blood pressure of 137/87, and a standing blood 
pressure of 133/81.  Home readings ranged from 108/90 to 
150/100, with averages around 130/90.

In a December 1999 statement, the veteran indicated that in 
1991 he started receiving treatment for his hypertension, and 
that the first nurse practitioner that he saw said that both 
numbers were over 200 in his blood pressure reading.  He 
stated that since 1991 he had seen 2 or 3 nurse 
practitioners, and that the last one had been treating him 
for years.  He stated that he had been on blood pressure 
medication twice a day "for some time now which does not 
always keep the numbers where my caregivers want them," but 
they were below 200.  He stated that his blood pressure was 
up and down a lot.

An October 2000 VA outpatient treatment report noted a lying 
down blood pressure reading of 122/74, a sitting blood 
pressure reading of 129/82, and a standing blood pressure 
reading of 130/80.

A February 2001 VA outpatient treatment report noted a lying 
down blood pressure reading of 133/85, a sitting blood 
pressure reading of 138/77, and a standing blood pressure 
reading of 143/90.

A May 22, 2001 VA outpatient treatment report noted a lying 
down blood pressure reading of 135/78, and a sitting blood 
pressure reading of 139/85.

A May 29, 2001 VA outpatient treatment report noted a supine 
blood pressure reading of 132/78, a sitting blood pressure 
reading of 146/86, and a standing blood pressure reading of 
142/86.  The examiner noted that the veteran continued to 
take 40 mg of lisinopril and 180 mg of diltiazem.  The 
veteran reported home blood pressure readings of 130-150/high 
80's-90.  The examiner entered an assessment of blood 
pressure greater than goal and recommended adding 25 mg of 
atenolol to the current regimen to lower blood pressure to 
less than 130/80.

A June 2001 VA outpatient treatment report noted a lying down 
blood pressure reading of 118/77, a sitting blood pressure 
reading of 106/72, and a standing blood pressure reading of 
120/76.  

A July 6, 2001 VA outpatient treatment report noted a lying 
down blood pressure reading of 143/89, a sitting blood 
pressure reading of 128/82, and a standing blood pressure 
reading of 137/90.  The examiner noted that the veteran had 
discontinued atenolol due to side effects and had started on 
hydrochlorothiazide (HCTZ).

A July 26, 2001 VA outpatient treatment report noted a blood 
pressure reading of 132/77 sitting at check-in.  The examiner 
noted that the veteran's home blood pressure readings ranged 
from 116-144/73-91 in the mornings and from 114-12[]/76-91 in 
the evenings.  A recheck of blood pressure indicated a 
reading of 128/78 supine, 120/80 sitting, and 130/78 
standing.  The examiner entered an assessment of "[b]lood 
pressure with excellent control today on current regimen."

A February 2002 VA outpatient treatment report noted blood 
pressure readings of 120/80 and 135/87.  


III.  Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2002).  

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, pertaining to 
hypertensive vascular disease, diastolic pressure 
predominately 100 or more, or; systolic pressure 
predominately 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominately 
100 or more who requires continuous medication for control 
warrants a 10 percent disability evaluation.  Diastolic 
pressure predominately 110 or more, or; systolic pressure 
predominately 200 or more warrants a 20 percent disability 
evaluation.  Diastolic pressure predominately 120 or more 
warrants a 40 percent evaluation.  Diastolic pressure 
predominately 130 or more warrants a 60 percent evaluation.  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 
7101 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

The Board finds that the evidence of record supports a 10 
percent evaluation for hypertension.

Under Diagnostic Code 7101, pertaining to hypertensive 
vascular disease, diastolic pressure predominately 100 or 
more, or; systolic pressure predominately 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominately 100 or more who requires 
continuous medication for control warrants a 10 percent 
disability evaluation.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2002).  The evidence of record shows that the 
veteran requires continuous medication for control.  Further, 
in November 1972, the veteran's blood pressure readings were 
144/106, 148/102, and 142/104.  The Board notes that the 
veteran had previously been granted a 10 percent evaluation 
for hypertension.  The regulation that states that there must 
be a history of diastolic pressure of predominately 100 or 
more does not establish how long or when that history had to 
exist.  The Board finds that the evidence shows a history of 
diastolic pressure of predominately 100 or more, and, based 
on the above discussion, the Board finds that the evidence 
supports a 10 percent evaluation for hypertension.

In order to warrant a 20 percent evaluation, the next higher 
rating, the evidence must show diastolic pressure 
predominately 110 or more, or; systolic pressure 
predominately 200 or more.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2002).  The medical evidence of record does not 
show any diastolic readings of 110 or more, or any systolic 
readings of 200 or more.  The Board notes that the veteran 
has asserted that his systolic pressure used to run over 250 
and his diastolic pressure used to run over 200.  The Board 
finds the objective medical evidence more probative than the 
veteran's lay assertions in this matter.

Finally, review of the record reveals that the RO has 
expressly considered referral of this case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2002).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The RO, in the August 1996 rating decision and in 
the October 1997 supplemental statement of the case, found 
that the evidence did not show that this case presented such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  




ORDER

A 10 percent disability evaluation for hypertension is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

